ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter, filed the 27th day of July, 1977, having been received and considered pursuant to 7 N.T.C. Section 451, the Court finds:
1. There was sufficient evidence introduced by the Appellee to warrant the conviction.
2. Appellant was convicted on the basis of the evidence presented by the witnesses and not upon the Court's belief that he had a guilty conscience.
Therefore, the appeal in the above-entitled matter is DISMISSED.
The Stay of Execution, entered the 11th day of July, 1977, is hereby VACATED.
*230Dated this 3rd day of October, 1377.
Virgil L. Kirk, Sr. Chief Justice of the Navajo Nation